DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/411,330 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 05/14/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 21-30 and 37 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 21, line 9 discloses the phrase ‘the alert signal’. There is insufficient antecedent basis for this limitation in the claim. While ‘an alert signal output’ is previously disclosed, ‘an alert signal’ was not previously disclose. Correction is needed.

		As per claims 28 and 29, they are depended on a canceled claim. Correction is needed.
	As per claim 37, lines 2 and 3 disclose the phrase ‘the nonvolatile memory device’. There is insufficient antecedent basis for this limitation in the claim. ‘A nonvolatile memory device’ was not previously disclose. Correction is needed.

REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-32 and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hasegawa (U.S. Pub. 2013/0073795), hereinafter, “Hasegawa”, in view of Park et al. (US pub. 2012/0099389), hereinafter, “Park”.

3.         As per claims 21, 31 and 32, Hasegawa discloses a load reduced dual in-line memory module (LRDIMM) comprising: a nonvolatile memory device (memory 11 of fig. 4, as discloses in paragraph 0037); a buffer (buffer 32) configured to store data received from an external host device (host 2) through a dual in-line memory module [(DIMM)] interface (I/O 21) (see paragraphs 0043 and 0067); and a controller (controller 12) configured to move the data stored in the buffer into the nonvolatile memory device (see paragraphs 0043 and 0067), wherein the [LRDIMM] is further configured to activate an alert signal output (a transfer request, as disclose in paragraph 0067 and fig. 10) to the external host device when a free space of the buffer is smaller than a critical value (“1.5 times larger than the size of one page”, as discloses in paragraph 0067), wherein the alert signal (note, Examiner is assuming that ‘the alert signal” is previously recited ‘alert signal output’) is transmitted through a signal line (DIN, as discloses in paragraph 0040 and figs. 4 and 10) separate from lines transmitting a command, an address and the data (see paragraph 0040 and fig. 4). 
Hasegawa fails to expressly disclose LRDIMM and DIMM.
Park discloses LRDIMM and DIMM (see paragraph 0099).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Park’s teaching of a memory module including a plurality of dynamic memory devices that each can include a dynamic memory cell array with respective regions therein into Hasegawa’s teaching of a memory device includes a 

4.         As per claim 22, the combination of Hasegawa and Park discloses “The LRDIMM of claim 21” [See rejection to claim 21 above], wherein the buffer includes a first-in first-out circuit (see paragraph 0116 of Park). 

5.         As per claim 23, the combination of Hasegawa and Park discloses “The LRDIMM of claim 21” [See rejection to claim 21 above], wherein the controller includes the buffer (see fig. 4 of Hasegawa). 

6.         As per claim 24, the combination of Hasegawa and Park discloses “The LRDIMM of claim 21” [See rejection to claim 21 above], wherein the controller provides a write path including the buffer and a read pass separate from the write path to the external host device (see fig. 4 of Hasegawa). 

7.         As per claims 25 and 34, the combination of Hasegawa and Park discloses “The LRDIMM of claim 21” [See rejection to claim 21 above], wherein the nonvolatile memory device includes a phase-change random access memory (PRAM) (see paragraph 0040 of Park). 

8.         As per claims 27 and 37, the combination of Hasegawa and Park discloses “The LRDIMM of claim 21” [See rejection to claim 21 above], wherein the controller is further configured to receive a command and an address and move the data stored in the buffer into a (see paragraph 0067 of Hasegawa). 

9.         As per claim 28, the combination of Hasegawa and Park discloses “The LRDIMM of claim 21” [See rejection to claim 21 above], further comprising: a data buffer (buffer 35) configured to deliver the data received from the external host device to the buffer (see paragraph 0045 of Hasegawa). 

10.         As per claim 29, the combination of Hasegawa and Park discloses “The LRDIMM of claim 28” [See rejection to claim 28 above], wherein the data buffer is further configured to deliver second data received from the controller to the external host device (see paragraph 0045 of Hasegawa). 

11.         As per claims 30 and 38, the combination of Hasegawa and Park discloses “The LRDIMM of claim 21” [See rejection to claim 21 above], wherein the controller is further configured to read second data from the nonvolatile memory device and output the second data read from the nonvolatile memory device to the external host device bypassing the buffer (see paragraph 0067 and fig. 4 of Hasegawa). 

12.         As per claim 35, Hasegawa discloses a load reduced dual in-line memory module (LRDIMM) comprising: a driver circuit (host interface 31 of fig. 4, as discloses in paragraph 0042) configured to receive a command and an address from an external host device (host 2) (see paragraph 0067 and fig. 10); a [phase-change random access memory (PRAM)] device (memory 11, as discloses in paragraphs 0036 and 0119); and a controller (controller 12) configured to receive the command and the address from the driver circuit and access the [PRAM] device in response to the command and the address (see paragraph 0067), wherein the controller comprises a [first-in first-out] circuit (buffer 32), to provide a write path including the [first-in first-out] circuit by moving data stored in the [first-in first-out] circuit into the PRAM device, and to provide a read path separate from the write path (see paragraph 0043 and fig. 4); wherein the driver circuit is further configured to activate an alert signal (a transfer request, as disclose in paragraph 0067 and fig. 10) through a signal line (DIN, as discloses in paragraph 0040 and figs. 4 and 10) separate from the data lines when a free space of the first-in first-out circuit is smaller than a critical value (see paragraphs 0040 and 0067 and figs. 4 and 10), the alert signal being output to the external host device (see paragraphs 0040 and 0067 and figs. 4 and 10). 
Hasegawa fails to expressly disclose phase-change random access memory (PRAM) and a first-in first-out circuit.
Park discloses phase-change random access memory (PRAM) and a first-in first-out circuit (see paragraphs 0040 and 0116).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Park’s teaching of a memory module including a plurality of dynamic memory devices that each can include a dynamic memory cell array with respective regions therein into Hasegawa’s teaching of a memory device includes a nonvolatile memory in which data write or data read is executed in units of a plurality of cells       for the benefit of a higher densities of DIMMs provided by LRDIMM having a PRAM.

claim 36, the combination of Hasegawa and Park discloses “The LRDIMM of claim 35” [See rejection to claim 35 above], wherein the controller is configured to communicate the data directly with the external host device (see fig. 4 of Hasegawa). 

14.         As per claim 39, the combination of Hasegawa and Park discloses “The LRDIMM of claim 35” [See rejection to claim 35 above], wherein the PRAM device includes a plurality of PRAMs, and wherein the controller is further configured to move the data into at least one of the plurality of PRAMs indicated by the address in response to the command (see paragraph 0067 and fig. 4 of Hasegawa). 

15.         As per claim 40, the combination of Hasegawa and Park discloses “The LRDIMM of claim 35” [See rejection to claim 35 above], further comprising: a data buffer configured to deliver the data from the external host device to the buffer in response to a signal from the driver circuit (see paragraph 0067 of Hasegawa).


16.	Claims 26 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hasegawa (U.S. Pub. 2013/0073795), hereinafter, “Hasegawa”, in view of Park et al. (US pub. 2012/0099389), hereinafter, “Park”, as applied to claim 21, and further in view of Hashimoto et al. (U.S. Pub. 2016/0313943), hereinafter, “Hashimoto”

17.         As per claims 26 and 33  , the combination of Hasegawa and Park discloses “The LRDIMM of claim 21” [See rejection to claim 21 above], but fail to expressly discloses 
Hashimoto discloses wherein the nonvolatile memory device comprises a plurality of memory blocks, each memory block including a plurality of cell strings, each cell string including at least one ground select transistor, a plurality of memory cells, and at least one string select transistor which are laminated along a direction perpendicular to a substrate (see paragraph 0131).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Hashimoto’s teaching of a nonvolatile semiconductor memory device in a storage device including a plurality of physical blocks and a memory controller and Park’s teaching of a memory module including a plurality of dynamic memory devices that each can include a dynamic memory cell array with respective regions therein into Hasegawa’s teaching of a memory device includes a nonvolatile memory in which data write or data read is executed in units of a plurality of cells for the benefit of increasing quality-of-service (QoS) in a high density of SSDs.

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).


CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 21-40 have received a first action on the merits and are subject of a first action non-final.
b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 
IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following 

telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding 



obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 

Public PAIR. Status information for unpublished applications is available through private 

PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181